En Juez Asociado Señob Aldkey,
emitió la opinión del tribunal.
La notificación de la apelación en este pleito fné liecha al abogado de la apelada por correo, según una declaración jurada acompañada con el escrito de apelación, pero se nos pide que desestimemos la apelación por el motivo de que dicha declaración jurada no expresa que el pliego que fué' puesto en el correo con la notificación de la apelación tenía el franqueo correspondiente. A tal petición se opone 3a apelante alegando que ha cumplido con el estatuto puesto que la declaración jurada dice que el pliego conteniendo la notificación fué puesto en el correo por lo que hay que pre-sumir que el apelante cumplió con la ley y que por tanto el sello del franqueo fué puesto en el sobre.
El artículo 322 del Código de Enjuiciamiento Civil dis-pone que “en los casos de remisión, la notificación o docu-mentos deberán depositarse en la administración de correos, dirigidos a la persona a quien hubiere de intimarse, o ha-cerse la entrega, a su oficina o residencia pagándose el fran-queo.” Por consiguiente, no basta con que en la de-claración jurada se diga que la notificación o documento fué depositado en el correo, como alega el apelante, sino que en ella debe hacerse constar que el franqueo fué pagado, ya que la ley expresamente dice “pagándose el franqueo” pol-lo que en vista de esta exigencia de la ley no puede acudirse a presunciones que ella rechaza. El caso de Roig Commercial Bank v. Sucesión de E. Lugo Viña, 34 D.P.R. 155, que desestimó una apelación por este motivo, por estar privado de jurisdicción este tribunal, es aplicable al presente, por lo que la apelación debe desestimarse.
El Juez Asociado Sr. Wolf no tomó parte en la resolu-ción de este caso.